Title: To George Washington from Marinus Willett, 30 June 1783
From: Willett, Marinus
To: Washington, George


                  
                     Sir,
                     Albany 30th June 1783
                  
                  The inclosed letter addressed to General Lincoln was brought to Fort Herkemer by a Flagg of Truce from oswego accompanied by a letter from General Allan Maclean dated Niagary 17th June 1783 desiring the letter for General Lincoln to be forwarded with all Convenient speed.
                  The Flagg arrived at Fort Herkeman the day before Yesterday.  This letter will be handed to your Excellency by Lieut. Ten Eyck, the Pay Master Who I have directed to endeavour to have the accounts settled for the Mocasons that I had made last winter for the use of the troops that went to oswego. I will be obliged to your Excellency to order those accounts settled in any way that may be conceived most eligible.  I have the honor to be with the highest esteem & respect, your Excellencies most Obedient humble Servt
                  
                     Marinus Willett
                     
                  
               